Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.
Response to Amendment
Applicant’s arguments filed 09/27/2022 have been fully considered but they are not persuasive.
The applicant argues that none of the cited references teaches the limitation as amended in claim 1.  The examiner respectfully disagrees.  Huang (figure 8) discloses a touch display device as claimed including a conductive layer (patterned ITO) disposed on the first surface of the first substrate, wherein the first substrate is disposed between the conductive layer and the second substrate, and the conductive layer comprises a plurality of sensing electrodes; a buffer layer (optical clear glue) disposed between the optical matching layer and the first surface of the first substrate, the buffer layer directly contacts the first surface of the first substrate.  Grillmayer et al. (figures 2 and 4) teaches an optical matching layer (18, 20, 416) disposed between the conductive layer and the first surface of the first substrate, wherein the optical matching layer includes a 15flat surface, and the plurality of sensing electrodes (22) are disposed on the flat surface.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the optical matching layer as taught by Grillmayer et al. in order to achieve a high-quality transparent body being used in contact panel that is firmly formed on substrate, the appropriate transmission of light without being compromised by limit of visible spectrum penetrates, and improved electrical properties.
Applicant’s arguments with respect to claims 1 and 3-10 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3--10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (2015/0055057) in view of Grillmayer et al. (CN 10/4246667); further in view of FILIATRAULT et al. (CN 101611112).
Regarding claim 1, Huang (figure 8) discloses a touch display device, comprising: 
a display panel, comprising: 
a first substrate (glass substrate between color filter and optical clear glue) including a first surface and a second surface; 
a second substrate (the substrate along with the TFT backplane polarizer) disposed opposite to the first substrate; 
a display medium layer (liquid crystal) disposed between the second surface of the first substrate and the second substrate; 
and a color filter layer disposed between the second surface of the first substrate and the  display medium layer; 
a conductive layer (patterned ITO) disposed on the first surface of the first substrate, wherein the first substrate is disposed between the conductive layer and the second substrate, and the conductive layer comprises a plurality of sensing electrodes; 
a buffer layer (optical clear glue) disposed between the optical matching layer and the first surface of the first substrate, the buffer layer directly contacts the first surface of the first substrate, 
wherein the first substrate comprises a first side and a second side opposite to the first      side, the conductive layer, the optical matching layer and the buffer layer are disposed on the first side of the first substrate, and the color filter layer and the display medium    layer are disposed on the second side of the first substrate.
Regarding claim 1, Huang discloses a buffer layer (optical clear glue) disposed between the optical matching layer and the first surface of the first substrate, the buffer layer directly contacts the first surface of the first substrate.  However, Huang is silent regarding an optical matching layer and wherein a thickness of the buffer layer is greater than or equal to 50A and less than or equal to 3000A, and a material of the buffer layer comprises silicon dioxide.  
FILIATRAULT et al. teaches wherein a thickness of the buffer layer is greater than or equal to 50A and less than or equal to 3000A, and a material of the buffer layer comprises silicon dioxide (see at least page 7, 8th paragraph).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the buffer as taught by FILIATRAULT et al. in order to achieve a transparent insulation adhesive having that decreases heat loss, increases heating effect under low temperature environment and reduces heating power consumption.
Grillmayer et al. (figures 2 and 4) teaches an optical matching layer (18, 20, 416) disposed between the conductive layer and the first surface of the first substrate, wherein the optical matching layer includes a 15flat surface, and the plurality of sensing electrodes (22) are disposed on the flat surface.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the optical matching layer as taught by Grillmayer et al. in order to achieve a high-quality transparent body being used in contact panel that is firmly formed on substrate, the appropriate transmission of light without being compromised by limit of visible spectrum penetrates, and improved electrical properties.
Regarding claim 3, Grillmayer et al. (figures 2 and 4) discloses wherein a thickness of the optical matching layer is greater than or equal to 100A and less than or equal to 1000A (8nm + 35nm = 23 nm; see at least paragraph 0043).  
Regarding claim 4, Grillmayer et al. (figures 2 and 4) discloses wherein the optical matching layer comprises a first sub-layer (third dielectric film 20 Nb2O5; 1.8) and a second sub-layer (third dielectric film 416 SiO2; 1.5), the first sub-layer is disposed between the buffer layer and the second sub-layer, and a refractive index of the first sub-layer is greater than a refractive index of the second sub-layer (see at least claim 6).  
Regarding claim 5, Grillmayer et al. (figures 2 and 4) discloses wherein a material of the first sub-layer comprises niobium pentoxide.  
Regarding claim 6, Grillmayer et al. (figures 2 and 4) discloses wherein a material of the second sub-layer comprises silicon dioxide.  
Regarding claim 7, Grillmayer et al. (figures 2 and 4) discloses wherein the display panel further comprises a color filter layer disposed on the first substrate, the color filter layer is disposed on a side of the first substrate, and the buffer layer, the optical matching layer and the conductive layer are disposed on another side of the first substrate (see at least paragraph 0033).  
Regarding claim 9, Grillmayer et al. (figures 2 and 4) discloses wherein the display panel further comprises a transistor layer disposed between the second substrate and the display medium layer (see at least paragraph 0033).  
Regarding claim 10, Grillmayer et al. (figures 2 and 4) discloses wherein the display medium layer comprises a liquid crystal layer, an organic light emitting diode element layer or an inorganic light emitting diode element layer (see at least paragraph 0033).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Grillmayer et al. and FILIATRAULT et al.; further in view of Yang et al. (CN 203720825).
Regarding claim 8, Huang as modified by Grillmayer et al. and FILIATRAULT et al. teaches the limitations as shown in the rejection of claim 1 above.  However, Huang as modified by Grillmayer et al. and FILIATRAULT et al. is silent regarding wherein a material of the first substrate comprises aluminum silicate.  Yang et al. (see at least paragraph 0007) teaches wherein a material of the first substrate comprises aluminum silicate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate as taught by Yang et al. in order to reduce the thickness of the display.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871